                                          Case 4:19-cv-07288-YGR Document 67 Filed 08/31/20 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         IGNACIO PEREZ,
                                   4                                                       Case No. 19-cv-07288-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         INDIAN HARBOR INSURANCE
                                   7     COMPANY,
                                   8                   Defendant.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, July 19, 2021 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED FOR PRIVATE MEDIATION TO BE
                                                                                              August 31, 2021
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only with court approval for good cause
                                  15
                                        PLEADINGS:                                            by Motions under FRCP Rule 16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          April 7, 2021
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: May 7, 2021
                                        ALL EXPERTS, RETAINED AND NON-RETAINED
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: June 7, 2021
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              July 9, 2021
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To             September 14, 2021 [filed August 10,
                                  22    BE HEARD BY:                                          2021]
                                  23
                                        COMPLIANCE DEADLINE (SEE PAGE 2)                      Friday, December 10, 2021 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  December 17, 2021
                                  25
                                        PRETRIAL CONFERENCE:                                  Friday, January 21, 2022 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                          Case 4:19-cv-07288-YGR Document 67 Filed 08/31/20 Page 2 of 2




                                   1    TRIAL DATE:                                            Monday, February 7, 2022 at 8:30 a.m. for
                                                                                               Jury Trial
                                   2
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   3
                                       and confer in advance of the Pretrial Conference. The compliance deadline on Friday, December
                                   4
                                       10, 2021 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial
                                   5
                                       Setting Instructions and are in compliance therewith. The compliance deadline shall be held in the
                                   6
                                       Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business
                                   7
                                       days prior to the date of the compliance deadline, the parties shall file a one-page JOINT
                                   8
                                       STATEMENT confirming they have complied with this requirement or explaining their failure to
                                   9
                                       comply. If compliance is complete, the parties need not appear and the compliance hearing will be
                                  10
                                       taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
                                  11
                                       statement in a timely fashion. Failure to do so may result in sanctions.
                                  12
Northern District of California




                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
 United States District Court




                                  13
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  14
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: August 31, 2020
                                  17
                                                                                        ______________________________________
                                  18                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
